     Randall E. Kay (State Bar No. 149369)
     rekay@jonesday.com
     Douglas L. Clark (State Bar No. 279408)
     dlclark@jonesday.com
     JONES DAY
     4655 Executive Drive, Suite 1500
                                                                     S£Pig
     San Diego, CA 92121.3134
     Telephone:   +1.858.314.1200
     Facsimile:   +1.844.345.3178

     Neal J. Stephens (State Bar No. 152071)
     nstephens@onesday.com
     JONES DAY
     1755 Embarcadero Road
     Palo Alto. CA 94303
     Telephone:   +1.650.739.3939
     Facsimile:   +1.650.739.3900

10   Marcus S. Quintanilla (State Bar No. 205994)
     mquintanilla@jonesday.com
11   JONES DAY
     555 California Street, Suite 2600
12   San Francisco, CA 94104.1501
     Telephone: +1.415.626.3939
13   Facsimile:   +1.415.875.5700

14   Attorneys for Victim
     MICRON TECHNOLOGY, INC.
15
                                    UNITED STATES DISTRICT CC URT
16
                                 NORTHERN DISTRICT OF CALIF omiA
17

18   UNITED STATES OF AMERICA,                      Case No. CR 18-465 MMC


19
                            Plaintiff,              DECLARATION OF NEAL J.
                                                    STEPHENS IN SUPPORT OF
           V.                                       NONPARTY MICRON
20
                                                    TECHNOLOGY, INC.'S JOINDER
21                                                  TO UNITED STATES' MOTION FOR
     UNITED MICROELECTRONICS
                                                    ENTRY OF PROTECTIVE ORDER
     CORPORATION, INC.; FUJL^N JINHUA                            1
22   INTEGRATED CIRCUIT CO., LTD.; CHEN             Date:             October 9,2019
     ZHENGKUN, a.k.a. STEPHEN CHEN; HE              Time:             2:15 p.m.
23
     JIANTING, a.k.a. J.T. HO; and WANG             Judge:            Hon. Maxine M. Chesney
24   YUNGMING, a.k.a. KENNY WANG.                   Courtroom:        7,19th Floor

25                          Defendants.

26

27

28
      STEPHENS DECL. ISO JOINDER TO
      MOTION FOR PROTECTIVE ORDER
      Case No. 18-465 MMC
